Citation Nr: 0808872	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-36 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.   


FINDINGS OF FACT

The veteran's tinnitus is assigned a 10 percent rating, the 
maximum rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case records show that service connection was 
established for tinnitus in a September 2001 rating decision 
with an assigned 10 percent rating.  The present appeal 
derives from a claim filed in April 2005 for a 10 percent 
evaluation for each ear.  The medical evidence indicates 
bilateral tinnitus in an August 2001 audiology examination.  

Tinnitus is evaluated according to the following criteria:



6260
Tinnitus, recurrent
10     
Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.
Note (2):Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. 
Note (3):Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it. 
38 C.F.R. § 4.87, Diagnostic Code 6260).

The Board finds that a claim for entitlement to separate 
ratings for tinnitus in each ear must be denied as a matter 
of law.  Current VA regulations specifically prohibit the 
assignment of separate disability ratings for tinnitus in 
each ear.  The veteran's claim, filed in 2005, is governed by 
those express regulations.  By way of history, it is noted, 
however, that in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.  
However, VA appealed the Court's decision in Smith to the 
Federal Circuit which ultimately reversed the Court's 
decision in Smith and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  

The veteran is presently receiving the maximum disability 
rating available for tinnitus under the applicable rating 
criteria.  There is no evidence of objective tinnitus to 
warrant consideration of any higher ratings under alternative 
rating criteria.  Therefore, the Board finds the claim for 
entitlement to a higher schedular rating for tinnitus must be 
denied.  There is no probative evidence of any unusual 
circumstance to warrant referral for extraschedular rating 
consideration.  The preponderance of the evidence is against 
the claim.

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007) (The VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of the 
disability.).

As noted above, the veteran's claim lacks legal merit; hence, 
the duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See e.g., Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).  


ORDER

Separate ratings for tinnitus in each ear is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


